Citation Nr: 1816803	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2000 to October 2004.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2017, the Veteran testified at a Board hearing.  The transcript is of record.


FINDING OF FACT

The Veteran's residuals of a right shoulder injury are etiologically related to active service.  


CONCLUSION OF LAW


The criteria for service connection for residuals of a right shoulder injury have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fully favorable decision as to the issue of entitlement to service connection for right shoulder disability, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)( it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran underwent a VA examination in March 2012.  The examiner diagnosed the Veteran with rotator cuff tear and anterior labral tear and degenerative joint disease of the right shoulder.  Therefore, the medical evidence establishes a current diagnosis.

The Veteran alleges his right shoulder disability is due to an in-service injury that occurred when his convey hit an improvised explosive device (IED) in Iraq around November 2003.  At the hearing, the Veteran testified that when his convey hit the IED he fell to the bed of the truck, injuring his right shoulder.  He stated that since this injury he has had continuous problems with his right shoulder.  The Board finds the Veteran's testimony credible; therefore, an in-service injury is shown.

The March 2012 VA examiner provided an opinion that the Veteran's right shoulder disability was at least as likely as not incurred in or caused by the claimed in service injury.  The VA examiner noted that the Veteran's current shoulder complaints corresponded with the symptoms, signs, and diagnoses documented in the service treatment records.

In August 2012, a different VA examiner provided a contrary opinion stating the diagnosed right shoulder conditions were less likely as not caused by and the result of active military service.  The VA examiner stated that he was unable to find references to recurrent or chronic conditions of the right shoulder in the service treatment records.  

The Board gives greater probative weight to the opinion of the March 2012 VA examiner, who conducted a full examination of the Veteran and appropriately considered the Veteran's lay statements.  This opinion is consistent with the Veteran's testimony and evidence of record.  The August 2012 examiner based his opinion on review of the claims file but did not fully consider the Veteran's lay statements of his in-service injury.  As the Board found an in-service injury based on the Veteran's credible testimony, the Board gives greater weight to the March 2012 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. 295, 302.

As such, the Board finds that the preponderance of the competent evidence of record supports a finding that the residuals of the right shoulder injury are etiologically linked to the Veteran's active duty service to include the IED blast.  Entitlement to service connection for right shoulder disability, is warranted.  


ORDER

Entitlement to service connection for residuals of a right shoulder injury is granted.



____________________________________________
G. A. WASIK  	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


